Title: To Thomas Jefferson from Joshua Dodge, 18 September 1824
From: Dodge, Joshua
To: Jefferson, Thomas


Dear Sir
Marseilles
18 Sepr 1824
We have been duly favored with your much esteemed letter of the 6th of June with a note of the supply of Provisions you wished us to procure for your use we have shipped on board the Brig Argus Capt Gillpatrick to the address of the Collector at New York, the oil, Anchovies, Macaroni & the wines of Levanvu, Limonet & Aliccalles as ⅌ favorite which the collecter is requested to forward to you. With respect to the Birgasse Red wine & the Cask of Vin ordinaire as they could not be taken on board this vessel for want of room, we shall send them by a Schooner which is to sail for Boston early next Month. We need not say that we have paid particular attention to the choice of these articles & we shall be happy to hear they have met your approbation. We were duly credited by Mr E. Copeland of Boston for the $146 you caused to be remitted to him for our account in payment of the supplies of last year. We remainDear SirYours respectfullyDodge, & OxnardP.S.I had the pleasure of writing you on the 3d June informing you of my arrival in this place I have learnt with sincere pleasure the arrival of the worthy Patriot Lafayette at New York where he has undoubtedly been greeted with a welcome worthy of a nation of Freemen towards a person who devoted his youthful days to their service & has since then constantly continued the support of the Peoples rights—Should he be with you I would thank you to present him my most respectful compliments—The Greeks have gloriously avenged the Massacre at Ipsara, the invading Turk has met with defeat & death—There is a report in Town that the Fleet of the Pacha of Egypt has sailed with a strong Army on board for the Moreas. the Grecian cause is approaching to a crisis, but I do not despair of the Greeks final success, they appear undaunted & determined to conquer or die & if they succeed in vanquishing the Turks this Campaigne their Independence is secured against the Ottomans but they will then find another & equally as bitter enemy in their Christian Brethren of the Holy alliance, several members of which have already permitted their subjects to lend their vessels to the Turks—We have no other political news in Town except the death of Louis 18 on the 16th of this month.—My respectful compliments to Governour & Mrs Randolph & Family & Believe me with sentiments of the highest respect your Most Obd ServtJosh Dodge